DETAILED ACTION
This is Final Office Action in response to amendment filed on December 21, 2020. Claims 1, 5, 11, 13 and 15 have been canceled. Claims 2-4, 6-10, 12, 14 and 16-21 are pending and presented for examination.
Response to Arguments
Applicant’s arguments regarding the amended limitations “accessing the object includes reconstructing the object to a native application format associated with the object and modifying the first backup snapshot at least in part by rolling back the backed up version of the object to be a selected version of the multiple versions of the object” (response 12/21/2020, pages 7-8) that are added to independent claims 1, 14 and 21 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhang et al. (US 20130339302 A1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6-10, 12, 14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hammer et al. (US 20150199367 A1) in view of Zhang et al. (US 20130339302 A1).
Regarding claim 2, Hammer discloses a method, comprising: 
Accessing, by a second storage system (Fig.8A and ¶[0058], Hammer), a backed up version of an object that was backed up to the second storage system [816 of Fig.8A, Hammer] (Fig.1, 812 of  fig 8A; ¶[0058] and [0185], Hammer, i.e., accessing to storage file for backing up or making secondary copies of data objects); 
evaluating the object using an application programming interface (API) associated with the object (¶[0072], Hammer, i.e., IMS user interface 136 is used to evaluate data objects); and 
modifying a backed up version of the object (¶[0054],[0069] and [0075], Hammer, i.e., modifying data object based on the evaluating of the object). 
Hammer, however, does not explicitly disclose accessing the object includes reconstructing the object to a native application format associated with the object and modifying the first backup snapshot at least in part by rolling back the backed up version of the object to be a selected version of the multiple versions of the object.
Zhang accessing the object includes reconstructing the object to a native application format associated with the object (¶[0180], [0211] and [0130]-[0132], Zhang) and modifying the first backup snapshot at least in part by rolling back the backed up version of the object (¶[0102], [0180] and [0211], Zhang) to be a selected version of the multiple versions of the object (¶[0102], [0180] and [0211], Zhang), wherein the object was included in a first backup snapshot of a plurality of backup snapshots (¶[0126], [0180] and [0211], Zhang), wherein the first backup snapshot includes one or more other objects (¶[0161]-[0163], Zhang).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claim invention, having both Hammer and Zhang before them to reconstructing version object as taught by Zhang for efficiently intelligent backup with level of reliability and availability (¶[0008]-[0009], Zhang). Because both Hammer and Zhang methods for database backup, it would have been obvious to one skilled in the art to substitute one known method for the other to achieve accurate backup results.
(¶[0185], [0189], [0271] and [0338], Hammer).
Regarding claim 4, Hammer discloses wherein each object included in the backup snapshot has a corresponding encoding and storage format (¶[0185], [0189], [0271] and [0338], Hammer). 
Regarding claim 6, Hammer/Zhang combination Hammer discloses wherein reconstructing the object includes determining offsets associated with a backup of the object as stored in the storage system (¶ [0384], Hammer). 
Regarding claim 7, Hammer/Zhang combination discloses wherein using the API associated with the object includes evaluating the reconstructed object in a native format associated with the object (¶[0072] and [0323], Hammer). 
Regarding claim 8, Hammer/Zhang combination discloses wherein evaluating the reconstructed object in a native format associated with the object includes interpreting a structure and content of the reconstructed object (¶[0029]-[0030], Hammer). 
Regarding claim 9, Hammer/Zhang combination discloses wherein modifying the backed up version of the object includes removing content from the object (¶[0079], [0196]-[0197] and [0271], Hammer). 
Regarding claim 10, Hammer/Zhang combination discloses wherein modifying the backed up version of the object includes replacing content of the object with substitute content (¶[0079], Hammer). 
(¶[0042]-[0043] and [0303]-[0304], Hammer). 
Regarding claim 14, Hammer discloses a computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for: 
accessing an object backed up to a storage system (Fig.1 and ¶[0058], Hammer, i.e., accessing to storage file for backing up or making secondary copies of data objects); 
evaluating the object using an application programming interface (API) associated with the object (¶[0072], Hammer, i.e., IMS user interface 136 is used to evaluate data objects); and 
modifying a backed up version of the object based on the evaluating of the object (¶[0054],[0069] and [0075], Hammer, i.e., modifying data object based on the evaluating of the object). 
Hammer, however, does not explicitly disclose accessing the object includes reconstructing the object to a native application format associated with the object and modifying the first backup snapshot at least in part by rolling back the backed up version of the object to be a selected version of the multiple versions of the object.
Zhang accessing the object includes reconstructing the object to a native application format associated with the object (¶[0180], [0211] and [0130]-[0132], Zhang) and modifying the first backup snapshot at least in part by rolling back the backed up version of the object (¶[0102], [0180] and [0211], Zhang) to be a selected version of the multiple versions of the object (¶[0102], [0180] and [0211], Zhang), wherein the object was included in a first backup (¶[0126], [0180] and [0211], Zhang), wherein the first backup snapshot includes one or more other objects (¶[0161]-[0163], Zhang).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claim invention, having both Hammer and Zhang before them to reconstructing version object as taught by Zhang for efficiently intelligent backup with level of reliability and availability (¶[0008]-[0009], Zhang). Because both Hammer and Zhang methods for database backup, it would have been obvious to one skilled in the art to substitute one known method for the other to achieve accurate backup results.
Regarding claim 16, Hammer/Zhang combination discloses wherein reconstructing the object includes determining offsets associated with a backup of the object as stored in the storage system (¶ [0384], Hammer). 
Regarding claim 17, Hammer/Zhang combination discloses wherein using the API associated with the object includes evaluating the reconstructed object in a native format associated with the object (¶ [0180] and [0211], Zhang). 
Regarding claim 18, Hammer/Zhang combination discloses wherein evaluating the reconstructed object in a native format associated with the object includes interpreting a structure and content of the reconstructed object (¶[0029]-[0030], Hammer). 
Regarding claim 19, Hammer/Zhang combination discloses wherein modifying the backed up version of the object includes removing content from the object (¶[0079], [0196]-[0197] and [0271], Hammer). 
Regarding claim 20, Hammer/Zhang combination discloses wherein modifying the backed up version of the object includes replacing content of the object with substitute content (¶[0079], Hammer). 

access an object backed up to a storage system (Fig.1 and ¶[0058], Hammer, i.e., accessing to storage file for backing up or making secondary copies of data objects); 
evaluate the object using an application programming interface (API) associated with the object (¶[0072], Hammer, i.e., IMS user interface 136 is used to evaluate data objects); and modify a backed up version of the object based on the evaluating of the object (¶[0054],[0069] and [0075], Hammer, i.e., modifying data object based on the evaluating of the object); and a memory coupled to the processor (Fig.1, Hammer, i.e., computing device including memory coupled to the processor) and configured to provide the processor with instructions (Fig.1, Hammer).
Hammer, however, does not explicitly disclose accessing the object includes reconstructing the object to a native application format associated with the object and modifying the first backup snapshot at least in part by rolling back the backed up version of the object to be a selected version of the multiple versions of the object.
Zhang accessing the object includes reconstructing the object to a native application format associated with the object (¶[0180], [0211] and [0130]-[0132], Zhang) and modifying the first backup snapshot at least in part by rolling back the backed up version of the object (¶[0102], [0180] and [0211], Zhang) to be a selected version of the multiple versions of the object (¶[0102], [0180] and [0211], Zhang), wherein the object was included in a first backup snapshot of a plurality of backup snapshots (¶[0126], [0180] and [0211], Zhang), wherein the first backup snapshot includes one or more other objects (¶[0161]-[0163], Zhang).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claim invention, having both Hammer and Zhang before them to reconstructing (¶[0008]-[0009], Zhang). Because both Hammer and Zhang methods for database backup, it would have been obvious to one skilled in the art to substitute one known method for the other to achieve accurate backup results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. Woodward et al. (US 20130339319 A1) disclose SYSTEM AND METHOD FOR CACHING HASHES FOR CO-LOCATED DATA IN A DEDUPLICATION DATA STORE.
2. Potter et al. (US 20130339303 A1) disclose SYSTEM AND METHOD FOR INCREMENTALLY BACKING UP OUT-OF-BAND DATA.
3. Bhargava et al. (US 20130339471 A1) disclose SYSTEM AND METHOD FOR QUICK-LINKING USER INTERFACE JOBS ACROSS SERVICES BASED ON SYSTEM IMPLEMENTATION INFORMATION.
4. Tekade et al. (US 20130339643 A1) disclose SYSTEM AND METHOD FOR PROVIDING INTRA-PROCESS COMMUNICATION FOR AN APPLICATION PROGRAMMING INTERFACE.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029.  The examiner can normally be reached on Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        

March 8, 2021